Exhibit 10.4

 

Amended and Restated June 2003

 

CENTRA SOFTWARE, INC.

 

AMENDED AND RESTATED 1999 DIRECTOR PLAN

 

SECTION 1. General Purpose of the Plan; Definitions

 

The name of the plan is the 1999 Director Plan (the “Plan”). The purpose of the
Plan is to encourage ownership in Centra Software, Inc. (the “Company”) by
non-employee directors of the Company whose continued services are considered
essential to the Company’s future progress and to provide them with a further
incentive to remain as directors of the Company.

 

The following terms shall be defined as set forth below:

 

“Board” means the Board of Directors of the Company.

 

Change of Control” shall have the meaning set forth in Section 10.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Common Stock” means the common stock, $.001 par value per share, of the
Company, subject to adjustments pursuant to Section 3.

 

“Committee” shall have the meaning set forth in Section 2.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 12.

 

“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliate”), (ii) is not a former employee
of the Company or any Affiliate who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliate’s taxable year, (iii) has not been an officer of the Company or
any Affiliate and (iv) does not receive remuneration from the Company or any
Affiliate, either directly or indirectly, in any capacity other than as a
director. “Outside Director” shall be determined in accordance with Section
162(m) of the Code and the Treasury regulations issued thereunder.

 

“Option” or “Stock Option” shall refer to a non-statutory stock option not
entitled to special tax treatment under Section 422 of the Internal Revenue
Code.

 

“Subsidiary” means a subsidiary as defined in Section 424 of the Code.

 

SECTION 2. Administration of Plan

 

(a) Committee. The Plan shall be administered by a committee of the Board (the
“Committee”) consisting of not less than two (2) Outside Directors, but the
authority and validity of any act taken or not



--------------------------------------------------------------------------------

taken by the Committee shall not be affected if any person administering the
Plan is not an “Outside Director.” Except as specifically reserved to the Board
under the terms of the Plan, the Committee shall have full and final authority
to operate, manage and administer the Plan on behalf of the Company. Action by
the Committee shall require the affirmative vote of a majority of all members
thereof.

 

(b) Powers of Committee. The Committee shall have the power and authority to
grant and modify Options consistent with the terms of the Plan, including the
power and authority:

 

(i) to select the persons to whom Options may from time to time be granted
(individually, a “Participant”);

 

(ii) to determine the time or times of grant;

 

(iii) to determine the number of shares to be covered by any Option;

 

(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any Option, which terms and
conditions may differ among individual Options and participants, and to approve
the form of written instruments evidencing the Options; provided, however, that
no such action shall adversely affect rights under any outstanding Option
without the participant’s consent;

 

(v) to accelerate the exercisability or vesting of all or any portion of any
Option;

 

(vi) to determine whether, to what extent, and under what circumstances Common
Stock and other amounts payable with respect to an Option shall be deferred
either automatically or at the election of the participant and whether and to
what extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Committee) or dividends or deemed dividends on such deferrals;
and

 

(vii) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Option
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

 

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.

 

SECTION 3. Shares Issuable under the Plan; Mergers; Substitution.

 

(a.) Shares Issuable. The maximum number of shares of Common Stock with respect
to which Options may be granted under the Plan shall be two hundred thousand
(200,000). For purposes of this limitation, the shares of Common Stock
underlying any Options which are forfeited, cancelled, reacquired by the Company
or otherwise terminated (other than by exercise) shall be added back to the
shares of Common Stock with respect to which Options may be granted under the
Plan so long as the participants to whom such Options had been previously
granted received no benefits of ownership of the underlying shares of Common
Stock to which the Option related. Shares issued under the Plan may be
authorized but unissued shares or shares reacquired by the Company.

 

- 2 -



--------------------------------------------------------------------------------

(b.) Stock Dividends, Mergers, etc. In the event that after approval of the Plan
by the stockholders of the Company in accordance with Section 12, the Company
effects a stock dividend, stock split or similar change in capitalization
affecting the Stock, the Committee shall make appropriate adjustments in (i) the
number and kind of shares of stock or securities with respect to which Options
may thereafter be granted (including without limitation the limitations set
forth in Sections 3(a) above), (ii) the number and kind of shares remaining
subject to outstanding Options, and (iii) the Option or purchase price in
respect of such shares. In the event of any merger, consolidation, dissolution
or liquidation of the Company, the Committee in its sole discretion may, as to
any outstanding Options, make such substitution or adjustment in the aggregate
number of shares reserved for issuance under the Plan and in the number and
purchase price (if any) of shares subject to such Options as it may determine
and as may be permitted by the terms of such transaction, or accelerate, amend
or terminate such Options upon such terms and conditions as it shall provide
(which, in the case of the termination of the vested portion of any Option,
shall require payment or other consideration which the Committee deems equitable
in the circumstances), subject, however, to the provisions of Section 10.

 

SECTION 4. Eligibility.

 

Options may be granted to directors of the Company who are not employees of the
Company or any Subsidiary (“Non-Employee Director”).

 

SECTION 5. Stock Options.

 

The Committee may grant to Options to purchase stock to Non-Employee Directors.
Each Option granted under the Plan shall be evidenced by a written agreement in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the following terms and conditions.

 

(a.) Option Grant Dates. Subject to execution by the Non-Employee Director of an
appropriate option agreement, the Committee may grant additional Options to
purchase a number of shares to be determined by the Committee in recognition of
services provided by a Non-Employee Director in his or her capacity as a
director, provided that such grants are in compliance with the requirements of
Rule 16b-3, as promulgated under the Securities Exchange Act of 1934, as amended
from time to time (“Rule 16b-3”). Each date of grant of an Option pursuant to
this Section 5(a) is hereinafter referred to as an “Option Grant Date”.

 

(b.) Option Exercise Price. The Option exercise price per share for each Option
granted under the Plan shall equal (i) the closing price on any national
securities exchange on which the Common Stock is listed, (ii) the closing price
of the Common Stock on the Nasdaq National Market or (iii) the average of the
closing bid and asked prices in the over-the-counter market, whichever is
applicable, as published in The Wall Street Journal, on the Option Grant Date.
If no sales of Common Stock were made on the Option Grant Date, the price of the
Common Stock for purposes of clauses (i) and (ii) above shall be the reported
price for the next preceding day on which sales were made.

 

(c.) Transferability of Options. Except as the Committee may otherwise determine
or provide in an Option granted under the Plan, any Option granted under the
Plan to an optionee shall not be transferable by the optionee other than by will
or the laws of descent and distribution, and shall be exercisable during the
optionee’s lifetime only by the optionee or the optionee’s guardian or legal
representative. References to an optionee, to the extent relevant in the
context, shall include references to authorized transferees.

 

- 3 -



--------------------------------------------------------------------------------

(d.) Vesting Period. Each Option granted under the Plan pursuant to Section 5(a)
above shall become exercisable on such terms as shall be determined by the Board
and set forth in the option agreement with the respective optionee.

 

(e.) Termination. Each Option shall terminate, and may no longer be exercised,
on the earlier of (i) the date ten years after the Option Grant Date of such
Option or (ii) the first anniversary of the date on which the optionee ceases to
serve as a director of the Company.

 

(f.) Exercise Procedure. Stock Options may be exercised in whole or in part, by
delivering written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods:

 

(i) In cash, by certified or bank check or other instrument acceptable to the
Committee;

 

(ii) In the form of shares of Stock that are not then subject to restrictions,
if permitted by the Committee, in its discretion. Such surrendered shares shall
be valued at Fair Market Value on the exercise date; or

 

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure. The
Company need not act upon such exercise notice until the Company receives full
payment of the exercise price; or

 

(iv) By any other means (including, without limitation, by delivery of a
promissory note of the optionee payable on such terms as are specified by the
Committee) which the Committee determines are consistent with the purpose of the
Plan and with applicable laws and regulations.

 

The delivery of certificates representing shares of Stock to the Optionee (or a
purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Stock Option or imposed
by applicable law.

 

SECTION 6. Termination of Stock Options.

 

Any Option granted under the Plan shall contain such terms and conditions with
respect to its termination as the Committee, in its discretion, may from time to
time determine.

 

SECTION 7. Amendments and Termination.

 

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Option (or provide substitute Options
at the same or reduced exercise or purchase price or with no exercise or
purchase price, but such price, if any, must satisfy the requirements which
would apply to the substitute or amended Option if it were then initially
granted under this Plan) for the purpose of satisfying changes in law or for any
other lawful purpose, but no such action shall adversely affect rights under any
outstanding Option without the holder’s consent.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 8. Status of Plan.

 

With respect to the portion of any Option which has not been exercised and any
payments in cash, Common Stock or other consideration not received by a
participant, a participant shall have no rights greater than those of a general
creditor of the Company unless the Committee shall otherwise expressly determine
in connection with any Option or Options. In its sole discretion, the Committee
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Common Stock or make payments with respect to Options
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the provision of the foregoing sentence.

 

SECTION 9. Change of Control Provisions.

 

(a) Upon the occurrence of a Change of Control as defined in this Section 9:

 

(i) subject to the provisions of clause (iii) below, after the effective date of
such Change of Control, each holder of an outstanding Option shall be entitled,
upon exercise of such Option, to receive, in lieu of shares of Common Stock (or
consideration based upon the Fair Market Value of Stock), shares of such stock
or other securities, cash or property (or consideration based upon shares of
such stock or other securities, cash or property) as the holders of shares of
Common Stock received in connection with the Change of Control;

 

(ii) the Committee may accelerate the time for exercise of, and waive all
conditions and restrictions on, each unexercised and unexpired Option, effective
upon a date prior or subsequent to the effective date of such Change of Control,
specified by the Committee; or

 

(iii) each outstanding Stock Option may be cancelled by the Committee as of the
effective date of any such Change of Control provided that (x) notice of such
cancellation shall be given to each holder of such an Option and (y) each holder
of such an Option shall have the right to exercise such Option to the extent
that the same is then exercisable or, in full, if the Committee shall have
accelerated the time for exercise of all such unexercised and unexpired Options,
during the thirty (30) day period preceding the effective date of such Change of
Control.

 

(b) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Act) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by

 

- 5 -



--------------------------------------------------------------------------------

remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty-five percent (65%) of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

SECTION 10. General Provisions.

 

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Option to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Common Stock shall be
issued pursuant to an Option until all applicable securities laws and other
legal and stock exchange requirements have been satisfied. The Committee may
require the placing of such stop orders and restrictive legends on certificates
for Common Stock and Options as it deems appropriate.

 

(b) Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.

 

(c) No Right to Continue as a Director. Nothing contained in this Plan, nor the
granting of any Option nor any other action taken pursuant to this Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain the optionee as a director for any period of time.

 

(d) No Stockholders’ Rights for Options. An optionee shall have no rights as a
stockholder with respect to the shares covered by his or her option until the
date of the issuance to him or her of a stock certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 3) for which the record date is prior to the date such certificate is
issued.

 

SECTION 11. Effective Date of Plan.

 

The Plan shall become effective upon approval by the holders of a majority of
the shares of capital stock of the Company present or represented and entitled
to vote at a meeting of stockholders.

 

SECTION 12. Governing Law.

 

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of Delaware without regard to its principles
of conflicts of laws.

 

*        *         *

 

- 6 -